Marston, J.
Whether all the logs contracted for in this case were by the parties understood to be only the logs sold by Stauffer to Hale in the writing of January 5th, 1874, would seem to be immaterial. The written assignment made by Hale to Richards is not such a written contract between the parties as would preclude plaintiff in error from showing by parol the agreement actually entered into. This assignment was not complete in itself and did not purport to set up the entire agreement. It may have been made pursuant to the agreement entered into and in part performance thereof, and this was what defendant below offered to show. We are of opinion that this evidence was admissible and should have been received for the purpose for which it was offered. The case comes clearly within previous rulings of this court. See Phelps v. Whitaker, ante, p. 72, and cases there cited, and Trevidick v. Mumford, 31 Mich., 470; Sirrine v. Briggs, 31 Mich., 443; Rowe v. Wright, 12 Mich., 291; Bowker v. Johnson, 17 Mich., 42; Facey v. Otis, 11 Mich., 217.
Judgment reversed, with costs, and new trial ordered.
The other Justices concurred.